December 15, 1941. The opinion of the Court was delivered by
A paper purporting to be the last will and testament of A.D. Anderson, deceased, was admitted to probate in common form in the Probate Court of Horry County. Within due time, S.D. Anderson and Gussie Anderson, who were named in the said paper as executor and executrix, were required by the Probate Court to have the same proved in due form of law.
To the petition that the purported will be proved in due form of law, the appellants herein served their answer, in *Page 419 
which they denied that the said paper was the last will and testament of the said A.D. Anderson.
The case was heard in the Probate Court, which passed its decree dated July 15, 1940, adjudging and decreeing that the said written instrument, dated October 8, 1935, purporting to be the last will and testament of A.D. Anderson, deceased, was null and void, and of no force and effect.
An appeal was taken to the Court of Common Pleas, from the order of the Probate Court aforesaid, which came on to be heard before the Honorable L.D. Lide, Judge of the Twelfth Circuit, then presiding, who filed his order, dated May 30, 1941, refusing the motion to dismiss the appeal.
The order of Judge Lide fully sets forth the history of the litigation, and is entirely satisfactory to this Court.
Let this order be reported as the judgment of this Court.
Appeal dismissed and judgment affirmed.
MESSRS. ASSOCIATE JUSTICES BAKER, FISHBURNE and STUKES and MR. ACTING ASSOCIATE JUSTICE G. DUNCAN BELLINGER concur.